DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has elected Group I (1-19, 34-52, 67, and 69) for examination.  Please cancel Group II (20-33, 53-66, 68, and 70).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claim 67, claim 67 recites ‘means for’.  This claim is being interpreted under 35 USC 112(f).  A review of the specification reveals that the claimed means for is a processor executing an algorithm stored in memory. (See Pub Spec para. 148)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 34-52, 67, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3-19, claim 1 recites ‘…based on differences of the RTTs among the plurality of RTTs…’  It is unclear if Applicant means calculating the differences between each RTT and another RTT or if Applicant means that the RTTs are compared to some other value upon which there would be a difference.  Claims 3-19 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

	Regarding claims 4, 6-10, claim 4 recites ‘…determining whether UE and/or BS group delays are included in the plurality of RTTs, wherein the differential RTT based positioning procedure is performed when it is determined that the UE and/or BS group delays are included in the plurality of RTTs…’  The claim is unclear because the claim does not recite what happens when the UE and/or BS group delays are not included and could yield the exact same thing happening as when they are included render the 

Regarding claims 34, 36-52, claim 34 recites ‘…based on differences of the RTTs among the plurality of RTTs…’  It is unclear if Applicant means calculating the differences between each RTT and another RTT or if Applicant means that the RTTs are compared to some other value upon which there would be a difference.  Claims 36-52 do not cure the deficiencies of claim 34 and are rejected for similar reasons.

Regarding claims 37, 39-43, claim 37 recites ‘…determining whether UE and/or BS group delays are included in the plurality of RTTs, wherein the differential RTT based positioning procedure is performed when it is determined that the UE and/or BS group delays are included in the plurality of RTTs…’  The claim is unclear because the claim does not recite what happens when the UE and/or BS group delays are not included and could yield the exact same thing happening as when they are included render the determining step pointless.  Claim 38 overcomes this rejection.  Claims 39-43 do not cure the deficiencies of claim 37 and are rejected for similar reasons.

Regarding claim 67, claim 67 recites ‘…based on differences of the RTTs among the plurality of RTTs…’  It is unclear if Applicant means calculating the differences between each RTT and another RTT or if Applicant means that the RTTs are compared to some other value upon which there would be a difference.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224).

Regarding claim 1, Loetter discloses a method, the method comprising:
	collecting a plurality of round trip times (RTTs) between a user equipment (UE) and a plurality of base stations (BSs), (See Loetter para. 31; RTTs (RTT1, RTT2, RTT3) can be computed (e.g. collected) for each visible NodeB; see fig. 3; multiple base stations (N1-N3); see also para. 24)
each RTT of the plurality of RTTs associated with a BS of the plurality of BSs, and each RTT representing a total flight time of an RTT signal back and forth between the UE and the associated BS; and (See Loetter para. 25; each RTT is the time it takes for a signal to propagate from a base station (N1, N2, N3) to the UE and back to the base station (e.g. total flight time))
performing a differential RTT based positioning procedure to determine a position of the UE based on differences of the RTTs among the plurality of RTTs. (See Loetter para. 39; if repeater is present the RTT, one of the RTT measured can be reduced by known repeater delay (Tr); para. 43, fig. 4, box 465; if no valid solution is found then trying all combinations of reducing RTTi (e.g. based upon differences among the plurality of RTTs))
	Loetter does not explicitly disclose which device in the network performs the steps of the method (e.g. a network node).  However, Li does disclose a network node performing steps of the method.  (See Li para. 12; server receives RTT for terminals from AP)  Therefore it would have been obvious before the effective filing date to modify the method of Loetter to include the teaching of a network node performing steps of the method of Li with the motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.

	Regarding claim 3, Loetter in view of Li discloses the method of claim 1.  Loetter discloses each base station measures an RTT.  (See Loetter fig. 1, fig. 3)  Loetter does not explicitly disclose wherein a network node collects the RTT from access points (base stations).  However, Li does disclose wherein a network node collects the RTT from access points (base stations).  (See Li para. 12; report to server)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter to include the teaching of wherein a network node collects the RTT from access points (base stations) of Li with the motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.

	Regarding claim 11, Loetter in view of Li discloses the method of claim 3, wherein the network node comprises a location server. (See Li para. 12; report to server; server calculates location (e.g. location server))  The motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.

	Regarding claim 12, Loetter in view of Li discloses the method of claim 11, wherein the one or more RTT reports are received from a reporting BS, the reporting BS being one of the plurality of BSs. (See Li para. 12; AP (e.g. reporting BS) report to server; server calculates location (e.g. location server))  The motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Lindskog (2015/0382152).  

Regarding claim 4, Loetter in view of Li discloses the method of claim 3.  Loetter in view of Li do not explicitly disclose determining whether UE and/or BS group delays are included, wherein the differential procedure based positioning procedure is performed when it is determined that the UE and/or BS group delays are included.  However, Lindskog does disclose determining whether UE and/or BS group delays are included, wherein the differential procedure based positioning procedure is performed when it is determined that the UE and/or BS group delays are included.  (See Lindskog abstract, para. 6; RF group delays (e.g. UE and/or BS group delays) are determined (determining whether group delays exist); see also 112 rejection above)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li to include the teaching of determining whether UE and/or BS group delays are included, wherein the differential procedure based positioning procedure is performed when it is determined that the UE and/or BS group delays are included of Lindskog with the motivation being to allow for more accurate measurements which can lead to better positioning information which leads to better scheduling decisions and usage of limited wireless resources.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Kangas (2011/0143773).

	Regarding claim 13, Loetter in view of Li discloses the method of claim 12.  Loetter in view of Li do not explicitly disclose reporting using LTE positioning protocol annex (LPPa) signaling.  However, Kangas does disclose reporting using LTE positioning protocol annex (LPPa) signaling.  (See Kangas para. 69; reporting measurement using LPPa)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li to include the teaching of reporting using LTE positioning protocol annex (LPPa) signaling of Kangas with the motivation being to save time and money (by using known protocols it saves money and time; as opposed to having to replace or update all devices on a network) and further using known methods (3GPP standards) which yields predictable results (compatibility with devices from many different manufacturers).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Siomina (2012/0040687).

	Regarding claim 14, Loetter in view of Li discloses the method of claim 11.  Loetter in view of Li does not explicitly disclose wherein the one or more reports are received from the UE.  However, Siomina does disclose wherein the one or more reports are received from the UE.  (See Siomina para. 7; UE reports via LPP to positioning server)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li to include the teaching of wherein the one or more reports are received from the UE of Siomina with the motivation being to allow for measurements in the uplink which may be preferable over downlink depending upon network configuration and further to allow flexibility as to which device provides reports which may yield more reliable data and is more efficient (UE for example may already be reporting something else so it is efficient to report at the same time other information; UE also may have ability to use GPS or other means to assist in positioning).

	Regarding claim 15, Loetter in view of Li in view of Siomina discloses the method of claim 14, wherein the one or more reports are included in LTE positioning protocol (LPP) signaling from the UE. (See Siomina para. 7; UE reports via LPP to positioning server)  The motivation being to save time and money (by using known protocols it saves money and time; as opposed to having to replace or update all devices on a network) and further using known methods (3GPP standards) which yields predictable results (compatibility with devices from many different manufacturers).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Suh (2011/0081933).

	Regarding claim 16, Loetter in view of Li discloses the method of claim 3.  Li discloses a location server could perform the steps.  Loetter in view of Li do not explicitly disclose wherein the network node comprises the UE.  However, Suh does disclose wherein the network node comprises the UE.  (See Suh para. 6; UE receives information (reports) from base stations)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li to include the teaching of wherein the network node comprises the UE of Suh with the motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the UE may be used to combine additional information the UE may have (GPS coordinates) to assist in pin pointing the location which may yield a faster location than other devices in the network.

	Regarding claim 17, Loetter in view of Li in view of Suh discloses the method of claim 16, wherein the one or more information are received from a location server or a reporting BS. (See Suh para. 6; UE receives information (reports) from base stations)  The motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the UE may be used to combine additional information the UE may have (GPS coordinates) to assist in pin pointing the location which may yield a faster location than other devices in the network.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Frank (2011/0039583).

	Regarding claim 18, Loetter in view of Li discloses the method of claim 3.  Loetter in view of Li do not explicitly disclose wherein the network node comprises a reporting BS.  However, Frank does disclose wherein the network node comprises a reporting BS.  (See Frank para. 61 last two sentences; serving base station calc location based upon received info from UE)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li to include the teaching of wherein the network node comprises a reporting BS of Frank with the motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the base station may utilize location information more effectively in scheduling a UE (for example, the UE’s location based upon other UEs location may change channels or times of scheduling).

	Regarding claim 19, Loetter in view of Li in view of Frank discloses the method of claim 18, wherein the one or more RTT reports are received from a location server or the UE. (See Frank para. 61 last two sentences; serving base station calc location based upon received info from UE)  The motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the base station may utilize location information more effectively in scheduling a UE (for example, the UE’s location based upon other UEs location may change channels or times of scheduling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Johnsson (2014/0248901).
	
	Regarding claim 34, Loetter discloses comprising:
	collecting a plurality of round trip times (RTTs) between a user equipment (UE) and a plurality of base stations (BSs), (See Loetter para. 31; RTTs (RTT1, RTT2, RTT3) can be computed (e.g. collected) for each visible NodeB; see fig. 3; multiple base stations (N1-N3); see also para. 24)
each RTT of the plurality of RTTs associated with a BS of the plurality of BSs, and each RTT representing a total flight time of an RTT signal back and forth between the UE and the associated BS; and (See Loetter para. 25; each RTT is the time it takes for a signal to propagate from a base station (N1, N2, N3) to the UE and back to the base station (e.g. total flight time))
performing a differential RTT based positioning procedure to determine a position of the UE based on differences of the RTTs among the plurality of RTTs. (See Loetter para. 39; if repeater is present the RTT, one of the RTT measured can be reduced by known repeater delay (Tr); para. 43, fig. 4, box 465; if no valid solution is found then trying all combinations of reducing RTTi (e.g. based upon differences among the plurality of RTTs))
	Loetter does not explicitly disclose which device in the network performs the steps of the method (e.g. a network node).  However, Li does disclose a network node performing steps of the method.  (See Li para. 12; server receives RTT for terminals from AP; server has a processor and memory)  Therefore it would have been obvious before the effective filing date to modify the method of Loetter to include the teaching of a network node performing steps of the method of Li with the motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.
	Li discloses the node receives data.  (Receiver).  Loetter in view of Li do not explicitly disclose wherein the node has a transceiver (transmit and receive).  However, Johnsson does disclose wherein the node has a transceiver (transmit and receive).  (See Johnsson para. 73)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Loetter in view of Li to include the teaching of wherein the node has a transceiver (transmit and receive) of Johnsson with the motivation being to allow for additional use of the information by other devices (that is, if the node can only receive it cannot send the information to other devices; these other devices may use the information for scheduling decisions and channel selection which may make better use of limited wireless resources).  

	Regarding claim 36, Loetter in view of Li in view of Johnsson discloses the network node of claim 34.  Loetter discloses each base station measures an RTT.  (See Loetter fig. 1, fig. 3)  Loetter does not explicitly disclose wherein a network node collects the RTT from access points (base stations).  However, Li does disclose wherein a network node collects the RTT from access points (base stations).  (See Li para. 12; report to server)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter to include the teaching of wherein a network node collects the RTT from access points (base stations) of Li with the motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.
	
	Regarding claim 44, Loetter in view of Li in view of Johnsson discloses the network node of claim 36, wherein the network node comprises a location server.  (See Li para. 12; report to server; server calculates location (e.g. location server))  The motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.

	Regarding claim 45, Loetter in view of Li in view of Johnsson discloses the network node of claim 44, wherein the one or more RTT reports are received from a reporting BS, the reporting BS being one of the plurality of BSs. (See Li para. 12; AP (e.g. reporting BS) report to server; server calculates location (e.g. location server))  The motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Johnsson (2014/0248901) and further in view of Lindskog (2015/0382152).  

Regarding claim 37, Loetter in view of Li in view of Johnsson discloses the method of claim 36.  Loetter in view of Li in view of Johnsson do not explicitly disclose determining whether UE and/or BS group delays are included, wherein the differential procedure based positioning procedure is performed when it is determined that the UE and/or BS group delays are included.  However, Lindskog does disclose determining whether UE and/or BS group delays are included, wherein the differential procedure based positioning procedure is performed when it is determined that the UE and/or BS group delays are included.  (See Lindskog abstract, para. 6; RF group delays (e.g. UE and/or BS group delays) are determined (determining whether group delays exist); see also 112 rejection above)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li in view of Johnsson to include the teaching of determining whether UE and/or BS group delays are included, wherein the differential procedure based positioning procedure is performed when it is determined that the UE and/or BS group delays are included of Lindskog with the motivation being to allow for more accurate measurements which can lead to better positioning information which leads to better scheduling decisions and usage of limited wireless resources.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Johnsson (2014/0248901) and further in view of Kangas (2011/0143773).

	Regarding claim 46, Loetter in view of Li in view of Johnsson discloses the network node of claim 45.  Loetter in view of Li in view of Johnsson do not explicitly disclose reporting using LTE positioning protocol annex (LPPa) signaling.  However, Kangas does disclose reporting using LTE positioning protocol annex (LPPa) signaling.  (See Kangas para. 69; reporting measurement using LPPa)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li in view of Johnsson to include the teaching of reporting using LTE positioning protocol annex (LPPa) signaling of Kangas with the motivation being to save time and money (by using known protocols it saves money and time; as opposed to having to replace or update all devices on a network) and further using known methods (3GPP standards) which yields predictable results (compatibility with devices from many different manufacturers).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Johnsson (2014/0248901) and further in view of Siomina (2012/0040687).

	Regarding claim 47, Loetter in view of Li in view of Johnsson discloses the network node of claim 44.  Loetter in view of Li in view of Johnsson does not explicitly disclose wherein the one or more reports are received from the UE.  However, Siomina does disclose wherein the one or more reports are received from the UE.  (See Siomina para. 7; UE reports via LPP to positioning server)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li in view of Johnsson to include the teaching of wherein the one or more reports are received from the UE of Siomina with the motivation being to allow for measurements in the uplink which may be preferable over downlink depending upon network configuration and further to allow flexibility as to which device provides reports which may yield more reliable data and is more efficient (UE for example may already be reporting something else so it is efficient to report at the same time other information; UE also may have ability to use GPS or other means to assist in positioning).

	Regarding claim 48, Loetter in view of Li in view of Johnsson in view of Siomina discloses the network node of claim 47, wherein the one or more reports are included in LTE positioning protocol (LPP) signaling from the UE. (See Siomina para. 7; UE reports via LPP to positioning server)  The motivation being to save time and money (by using known protocols it saves money and time; as opposed to having to replace or update all devices on a network) and further using known methods (3GPP standards) which yields predictable results (compatibility with devices from many different manufacturers).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Johnsson (2014/0248901) and further in view of Suh (2011/0081933).

	Regarding claim 49, Loetter in view of Li in view of Johnsson discloses the network node of claim 36.  Li discloses a location server could perform the steps.  Loetter in view of Li in view of Johnsson do not explicitly disclose wherein the network node comprises the UE.  However, Suh does disclose wherein the network node comprises the UE.  (See Suh para. 6; UE receives information (reports) from base stations)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li in view of Johnsson to include the teaching of wherein the network node comprises the UE of Suh with the motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the UE may be used to combine additional information the UE may have (GPS coordinates) to assist in pin pointing the location which may yield a faster location than other devices in the network.

	Regarding claim 50, Loetter in view of Li in view of Johnsson in view of Suh discloses the network node of claim 49, wherein the one or more RTT reports are received from a location server or a reporting BS.  (See Suh para. 6; UE receives information (reports) from base stations)  The motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the UE may be used to combine additional information the UE may have (GPS coordinates) to assist in pin pointing the location which may yield a faster location than other devices in the network.

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224) and further in view of Johnsson (2014/0248901) and further in view of Frank (2011/0039583).

	Regarding claim 51, Loetter in view of Li in view of Johnsson discloses the network node of claim 36.  Loetter in view of Li in view of Johnsson do not explicitly disclose wherein the network node comprises a reporting BS.  However, Frank does disclose wherein the network node comprises a reporting BS.  (See Frank para. 61 last two sentences; serving base station calc location based upon received info from UE)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Loetter in view of Li in view of Johnsson to include the teaching of wherein the network node comprises a reporting BS of Frank with the motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the base station may utilize location information more effectively in scheduling a UE (for example, the UE’s location based upon other UEs location may change channels or times of scheduling).

	Regarding claim 52, Loetter in view of Li in view of Johnsson in view of Frank discloses the network node of claim 51, wherein the one or more RTT reports are received from a location server or the UE. (See Frank para. 61 last two sentences; serving base station calc location based upon received info from UE)  The motivation being it is obvious to try (in that in the closed set of devices shown in Loetter, fig. 1, the device could be a base station or UE; there is no unexpected results) and further the base station may utilize location information more effectively in scheduling a UE (for example, the UE’s location based upon other UEs location may change channels or times of scheduling).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224).

Regarding claim 67, Loetter discloses comprising:
collecting a plurality of round trip times (RTTs) between a user equipment (UE) and a plurality of base stations (BSs), (See Loetter para. 31; RTTs (RTT1, RTT2, RTT3) can be computed (e.g. collected) for each visible NodeB; see fig. 3; multiple base stations (N1-N3); see also para. 24)
each RTT of the plurality of RTTs associated with a BS of the plurality of BSs, and each RTT representing a total flight time of an RTT signal back and forth between the UE and the associated BS; and (See Loetter para. 25; each RTT is the time it takes for a signal to propagate from a base station (N1, N2, N3) to the UE and back to the base station (e.g. total flight time))
performing a differential RTT based positioning procedure to determine a position of the UE based on differences of the RTTs among the plurality of RTTs. (See Loetter para. 39; if repeater is present the RTT, one of the RTT measured can be reduced by known repeater delay (Tr); para. 43, fig. 4, box 465; if no valid solution is found then trying all combinations of reducing RTTi (e.g. based upon differences among the plurality of RTTs))
	Loetter does not explicitly disclose which device in the network performs the steps of the method (e.g. a network node).  However, Li does disclose a network node performing steps of the method.  (See Li para. 12; server receives RTT for terminals from AP; means for is a processor executing an algorithm stored in memory)  Therefore it would have been obvious before the effective filing date to modify the method of Loetter to include the teaching of a network node performing steps of the method of Li with the motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Loetter (2014/0073351), and further in view of Li (2018/0199224).

	Regarding claim 69, Loetter discloses comprising:
collecting a plurality of round trip times (RTTs) between a user equipment (UE) and a plurality of base stations (BSs), (See Loetter para. 31; RTTs (RTT1, RTT2, RTT3) can be computed (e.g. collected) for each visible NodeB; see fig. 3; multiple base stations (N1-N3); see also para. 24)
each RTT of the plurality of RTTs associated with a BS of the plurality of BSs, and each RTT representing a total flight time of an RTT signal back and forth between the UE and the associated BS; and (See Loetter para. 25; each RTT is the time it takes for a signal to propagate from a base station (N1, N2, N3) to the UE and back to the base station (e.g. total flight time))
performing a differential RTT based positioning procedure to determine a position of the UE based on differences of the RTTs among the plurality of RTTs. (See Loetter para. 39; if repeater is present the RTT, one of the RTT measured can be reduced by known repeater delay (Tr); para. 43, fig. 4, box 465; if no valid solution is found then trying all combinations of reducing RTTi (e.g. based upon differences among the plurality of RTTs))
	Loetter does not explicitly disclose which device in the network performs the steps of the method (e.g. a network node).  However, Li does disclose a network node performing steps of the method.  (See Li para. 12; server receives RTT for terminals from AP; CRM is algorithm stored in memory and executed by a processor)  Therefore it would have been obvious before the effective filing date to modify the method of Loetter to include the teaching of a network node performing steps of the method of Li with the motivation being to allow for centralization of information which can be utilized by many devices and further to offload some of the processing and memory of the base stations to allow those resources to be used for other functions.

Allowable Subject Matter
Claims 2, 5-10, 35, 38-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461